             Case 7:18-cv-06697-KMK Document 89 Filed 04/15/21 Page 1 of 1
                                          ScottHulse Pc
                                           AT TORNEYS AT LA W

 LUISF.CALVO                                                                               SCOTT HULSE.COM
 ADMITTED IN TEXAS, NEW YORK AND MEXJCO
                                                                                         ONE SAN JACINTO PLAZA
                                                                                        201 E. MA1N DR. , STE. 1100
                                                                                          EL PASO, TEXAS 7990 I
 WRITER'S D IRECT TELEPHONE:
 (91 5) 546-8242                                                                        P OST OFFICE Box 99 I 23
                                                                                       EL PASO, TEXAS 79999-9 I 23
 E-MAlL: lcal@scotthulse.com
                                                                                       TELEPHONE (915) 533-2493
                                                                                       F ACSIMILE (915) 546-8333

                                                                                   OmCES IN EL PASO TX, LAs CRUCES NM
                                                                                          AND SAN ANTONIO TX
                                                April 15, 2021

ViaECF
Honorable Kenneth Karas
United States District Court
300 Quarropas Street
White Plains, NY 10601-4150

Re:          Holland v. Matos, et. al, 18 Civ. 6697 (KMK) (JCM)

Dear Judge Karas:

        We represent Plaintiff Greg Holland and write, at the Court' s request, regarding the
Request to Proceed in Forma Pauperis filed by Thomas Matos (Dkt. No. 87). Plaintiff offers
no view on the request. Notwithstanding, Plaintiff expresses his concerns about the accuracy
of the financial information provided by Defendant Thomas Matos in his February 16, 2021
submission requesting the appointment of pro bono counsel. (Dkt. No. 84.).

       Through discovery in this matter, Plaintiff has learned that Thomas Matos, Nanci
Matos and the corporate Defendant, Bestlife Gifts, LLC, maintained at least fifteen bank
accounts: four with Bank of America, four with TD Bank, two with Walden Savings Bank,
three with Hudson Heritage Federal Credit Union, and three with PayPal. These accounts
received approximately $1 ,325,000 during a two-year period. A substantial amount of those
deposits was withdrawn in cash.

         Defendants have only disclosed two accounts from one of those five financial
institutions. It is unclear if additional accounts exist, what their balances are, or if Defendants
hold cash that has not been deposited in a bank.

  Defendants are to respond to this letter by     Respectfully submitted,
  4/22/21 .

  So Ordered.                                      ScottH u lse PC

~~
4/15/21
                                                   Luis F. Calvo
                                                   For the Firm

cc:          All Defendants (via ECF)



1190 113.l
